                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              STATESVILLE DIVISION
                   CRIMINAL ACTION NO. 5:16-CR-00006-KDB-DSC-1

 UNITED STATES OF AMERICA,


     v.                                                           ORDER

 CURTIS BENJAMIN KACLUDIS,

                 Defendant.


   THIS MATTER is before the Court on Defendant Curtis Benjamin Kacludis’ pro se motion

for compassionate release based on the COVID-19 pandemic under 18 U.S.C. § 3582(c)(1)(A) and

the First Step Act of 2018. (Doc. No. 39). Having carefully reviewed the Defendant’s motion,

exhibits, and all other relevant portions of the record, the Court will deny the motion without

prejudice to a renewed motion properly supported by evidence and after exhaustion of his

administrative remedies.

                                       I.   BACKGROUND

   In 2016, Defendant pled guilty to one count of knowingly transported and shipped, and

attempted to transport and ship, any child pornography using any means and facility of interstate

and foreign commerce, and in and affecting interstate and foreign commerce by any means,

including by computer. (Doc. No. 17). He was sentenced to 188 months imprisonment plus

supervised release for life and $2,000.00 in restitution. (Doc. Nos. 32, 36).

   Defendant is a 39-year-old male confined at FCI Petersburg Low, a low-security federal

corrections institution in Virginia, with a projected release date of August 31, 2026. Defendant

seeks a reduction in his sentence under the compassionate release statute, 18 U.S.C. §




          Case 5:16-cr-00006-KDB-DSC Document 41 Filed 01/06/21 Page 1 of 5
3582(c)(1)(A). He claims he suffers from morbid obesity, has high levels of triglycerides, low

HDL (good cholesterol), high risk for diabetes and a childhood history of asthma. (Doc. No. 39,

at 5). According to his Presentence Report, he reported his health as good and he was not under

the care of a physician nor prescribed any medication. (Doc. No. 28, ¶ 50). Defendant also stated

that he suffered from epilepsy as a child but has had no further issues for years. Id. Defendant has

provided minimal medical information from over a year ago which indicates he weighed 325

pounds, his triglycerides were high, his HDL was low and his glucose was elevated. (Doc. No.

40).

                              II.   COMPASSIONATE RELEASE

   A prisoner may bring a motion for compassionate release before the court only if he “has fully

exhausted all administrative rights to appeal a failure” of the BOP to bring a motion on his behalf

or if 30 days have passed since the warden received his request, “whichever is earlier.” 18 U.S.C.

§ 3582(c)(1)(A). Courts are split over whether the exhaustion requirement is jurisdictional or is a

“case processing” rule that can be waived. Compare United States v. Brown, No. CR 12-20066-

37-KHV, 2020 WL 1935053, at *1 (D. Kan. Apr. 22, 2020) (“The requirement to exhaust

administrative remedies or wait 30 days after the warden receives a request is jurisdictional.”) with

United States v. Alam, -- F.3d --, No. 20-1298, 2020 WL 2845694, at *2 (6th Cir. June 2, 2020)

(holding that the administrative exhaustion requirement in 18 U.S.C. § 3582(c)(1)(A) is non-

jurisdictional). The majority view is that the exhaustion requirement is a case processing rule. See,

e.g., United States v. Smith, No. 12 Cr. 133 (JFK), 2020 WL 1849748, at *2-3 (S.D.N.Y. Apr. 13,

2020) (collecting cases).

   If the rule is not jurisdictional, then it can be waived, forfeited, or abandoned, and is otherwise

subject to exceptions. See United States v. Zukerman, 16 Cr. 194 (AT), 2020 WL 1659880, at *3




       Case 5:16-cr-00006-KDB-DSC Document 41 Filed 01/06/21 Page 2 of 5
(S.D.N.Y. Apr. 3, 2020); United States v. Russo, No. 16-cr-441 (LJL), 2020 WL 1862294, at *5

(S.D.N.Y. Apr. 14, 2020). These exceptions include “where it would be futile, either because the

agency decisionmakers are biased or because the agency has already determined the issue, . . .

where the administrative process would be incapable of granting adequate relief, . . . [or] where

pursuing agency review would subject plaintiffs to undue prejudice.” Zukerman, 2020 WL

1659880, at *3 (citing Washington v. Barr, 925 F.3d 109, 118-19 (2d Cir. 2019). It is Defendant’s

burden to show that he has exhausted his remedies or that exhaustion would be futile or result in

undue prejudice. See, e.g., United States v. Bolino, No. 06-cr-0806(BMC), 2020 WL 32461, at *1

(E.D.N.Y. Jan. 2, 2020) (requiring defendant to prove that the exhaustion requirement has been

met).

   Here, Defendant has not exhausted his remedies as required under 18 U.S.C. § 3852(c)(1)(A).

Defendant claims he petitioned the warden for compassionate release on October 26, 2020 but

attaches no copy of the request. He also claims the warden denied his petition but again attaches

no copy of the denial. Defendant has not exhausted all administrative appeals of the warden’s

adverse decision that are available to him within the BOP.

    According to the BOP’s website, FCI Petersburg Low currently has 10 inmates and 3 staff

with confirmed active cases of COVID-19.         There are approximately 455 inmates at FCI

Petersburg Low and approximately 175 inmates at the adjoining prison camp. There have been no

inmate nor staff deaths and 134 inmates have recovered and 24 staff have recovered. Given this

information, the Court finds that Defendant has not met his burden of showing that the exhaustion

requirement in 18 U.S.C. § 3582(c)(1)(A) should be excused. With so few confirmed current

COVID-19 case amongst the inmate population, requiring Defendant to exhaust his administrative

remedies within the BOP before petitioning this Court would not result in any “catastrophic health




        Case 5:16-cr-00006-KDB-DSC Document 41 Filed 01/06/21 Page 3 of 5
consequences” or unduly prejudice Defendant. See United States v. Fraction, No. 3:14-CR-305,

2020 WL 3432670, at *7 (M.D. Pa. June 23, 2020) (finding the defendant did “not demonstrate

any ‘catastrophic health consequences’ to make exhaustion futile or show that he could be unduly

prejudiced if he had to wait to exhaust his administrative remedies with the BOP”). Generalized

concerns regarding the possible spread of COVID-19 to the inmate population at FCI Petersburg

Low are not enough for this Court to excuse the exhaustion requirement, especially considering

the BOP’s statutory role, and its extensive and professional efforts to curtail the virus’s spread at

FCI Petersburg Low. See United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020).

    The Court does not intend to diminish Defendant’s concerns about the pandemic. However,

given the scale of the COVID-19 pandemic and the complexity of the situation in federal

institutions, it is even more important that Defendant first attempt to use the BOP’s administrative

remedies. See United States v. Annis, 2020 WL 1812421, at *2 (D. Minn. Apr. 9, 2020). Not only

is exhaustion of administrative remedies required under the law, but it also “makes good policy

sense.” United States v. Fevold, 2020 WL 1703846, at *1 (E.D. Wis. Apr. 8, 2020). “The warden

and those in charge of inmate health and safety are in a far better position than the sentencing court

to know the risks inmates in their custody are facing and the facility’s ability to mitigate those risks

and provide for the care and safety of the inmates.” Id. As the Third Circuit has recognized,

“[g]iven BOP’s shared desire for a safe and healthy prison environment . . . strict compliance with

§ 3582(c)(1)(A)’s exhaustion requirement takes on added—and critical—importance.” Raia, 954

F.3d at 597.

    For these reasons, the Court will deny Defendant’s motion without prejudice to a renewed

motion properly supported by evidence and once he has appropriately exhausted his administrative

remedies.




       Case 5:16-cr-00006-KDB-DSC Document 41 Filed 01/06/21 Page 4 of 5
                                         III.    ORDER

   IT IS THEREFORE ORDERED that Defendant’s pro se motion for compassionate release

(Doc. No. 39), is DENIED without prejudice to a renewed motion properly supported by evidence

and after exhaustion of his administrative remedies.

   SO ORDERED.



                                    Signed: January 5, 2021




      Case 5:16-cr-00006-KDB-DSC Document 41 Filed 01/06/21 Page 5 of 5
